UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------X
Early-King,

                          Plaintiff,

            -against-                                  18 Civ. 142 (DAB)

                                                              ORDER
United States of America,

                    Defendant.
------------------------------------------X
DEBORAH A. BATTS, United States District Judge.



       The Court is in receipt of Defendant’s Letter, dated December

4, 2019 (ECF No. 30.)

       Proposed Requests to Charge and Proposed Voir Dire shall be

submitted to the Court by February 10, 2020. A Joint Pre-trial

Statement (“JPTS”) shall be submitted by February 10, 2020. The

JPTS    shall   conform    to   the    Court’s   Individual   Practices   and

Supplemental Trial Procedure Rules. Memoranda of Law addressing

those issues raised in the JPTS shall be submitted by February 10,

2020.

       Responses to the Memoranda shall be submitted by March 9,

2020. There shall be no replies.
     Proposed Findings of Fact and Conclusions of Law shall be

submitted in accordance with the Court’s directions. Once all

papers have been submitted, a final pre-trial conference will be

held which shall be attended by trial counsel.


SO ORDERED.

DATED:    December 12, 2019
          New York, NY




                                2
